Exhibit 10.2

SPONSOR SUPPORT AGREEMENT

This Sponsor Support Agreement (this “Agreement”), dated as of September 17,
2018, is made by and between Univar Inc., a Delaware corporation (the “Parent”),
and First Pacific Advisors, LLC, a Delaware limited liability company (the
“Manager”) and FPA Crescent Fund, a series of FPA Funds Trust, a trust organized
in the state of Delaware, FPA Global Opportunity Fund, a series of FPA Hawkeye
Fund, LLC, a Delaware series limited liability company, FPA Value Partners Fund,
a series of FPA Hawkeye Fund, LLC, FPA Select Drawdown Fund, L.P., a Delaware
limited partnership, FPA Select Fund, L.P., a Delaware limited partnership, FPA
Select Maple Fund, L.P., a Delaware limited partnership, FPA Select Fund II,
L.P., a Delaware limited partnership (collectively the “Shareholders,” each a
“Shareholder” collectively with the Manager, the “Sponsor Group”). Capitalized
terms used in this Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Merger Agreement (as defined below), each as in
effect on the date hereof.

WHEREAS, prior to the execution and delivery of this Agreement, Parent, Pilates
Merger Sub I Corp, a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub I”), Pilates Merger Sub II LLC, a Delaware limited liability
company and a wholly owned subsidiary of Parent (“Merger Sub II”), and Nexeo
Solutions Inc., a Delaware corporation (the “Company”), have entered into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), which, among other things, provides for the merger of Merger Sub I
with and into the Company, with the Company continuing as the Surviving
Corporation and a wholly owned subsidiary of Parent, upon the terms and subject
to the conditions set forth in the Merger Agreement (the “Initial Merger”),
followed by the merger of the surviving corporation with and into Merger Sub II,
with Merger Sub II continuing as the Surviving Company, upon the terms and
subject to the conditions set forth in the Merger Agreement (the “Subsequent
Merger” and, together with the Initial Merger, the “Mergers”);

WHEREAS, each member of the Sponsor Group agrees to enter into this Agreement
with respect to all of the Shares that such person beneficially owns as of the
date of this Agreement, and any additional Shares that such Shareholder may
hereafter acquire beneficial ownership of prior to the termination of this
Agreement;

WHEREAS, the members of the Sponsor Group are the beneficial owners with respect
to 25,527,687 Shares (together with any additional Shares with respect to which
(a) the Shareholders acquire beneficial ownership or (b) have sole or shared
voting power, after the date hereof and prior to the termination of this
Agreement in accordance with its terms, the “Subject Shares”);

WHEREAS, as of the date hereof, 20,581,150 Subject Shares are held of record
directly on the Company’s books in name of certain custodians for the benefit of
one or more Shareholders and a member of the Sponsor Group has the power to
cause an additional 1,434,151 Subject Shares currently held by WLRS Fund I LLC
to be held of record directly on the Company’s books in the name of a custodian
for the benefit of a member of the Sponsor Group (all such Subject Shares,
collectively, and together with any additional Subject Shares which are held
directly on the Company’s books in name of custodians for the benefit of
Shareholders after the date hereof and prior to the time at which the
Registration Statement becomes effective, the “Written Consent Shares,” and any
Subject Shares that do not constitute Written Consent Shares, the “Other Subject
Shares”)



--------------------------------------------------------------------------------

WHEREAS, as a condition and inducement to Parent’s willingness to enter into the
Merger Agreement, Parent has required that the members of the Sponsor Group
enter into this Agreement promptly following execution of the Merger Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

SECTION 1. Agreement to Consent and Approve.

1.1 Delivery of Written Consent with respect to the Written Consent Shares. Each
member of the Sponsor Group agrees that promptly following the time at which the
Registration Statement becomes effective (and, in any event, within twenty-four
(24) hours of such time), it shall cause the Shareholder Written Consent to be
executed and delivered to the Company, substantially in the form attached hereto
as Exhibit A hereto, with respect to all of the Written Consent Shares as of the
date thereof entitled to consent thereto. Any such written consent shall be
given in accordance with such procedures relating thereto (i) required by any
relevant brokerage, custodian or other intermediary with respect to the
applicable Subject Shares and (ii) requested by Parent for the purpose of
ensuring that it is duly counted for purposes of recording the results of such
consent. The Manager and each Shareholder further agrees, until the delivery of
the Shareholder Written Consent, to use its best efforts, and to cause their
respective Shareholder Affiliates to use their respective best efforts, to cause
any Other Subject Shares to be held directly on the Company’s books in name of
custodians for the benefit of a member of the Sponsor Group as promptly as
practicable following the date hereof and become Written Consent Shares for all
purposes of this Section 1.1. Notwithstanding the foregoing, or anything to the
contrary herein, Parent acknowledges and agrees that so long as the Sponsor
Group retains beneficial ownership thereof and complies with Sections 1.2 and
1.3 with respect thereto, no member of the Sponsor Group shall have any
liability to Parent or its Affiliates on account of any of the 830,683 Other
Subject Shares held for the benefit of the Manager’s managed accounts as of the
date hereof (the “Excluded Other Subject Shares”) not becoming Written Consent
Shares.

1.2 Delivery of Written Consent with respect to the Other Subject Shares.
Without limiting Section 1.1, each member of the Sponsor Group agrees that as
promptly as practicable following the time at which the definitive Consent
Solicitation Statement is mailed to the holders of Shares, it shall direct the
applicable custodians or intermediaries, and use best efforts to cause the
applicable custodians or intermediaries, deliver to the Company a duly executed
affirmative written consent in favor of the adoption of the Merger Agreement
with respect to all the Other Subject Shares. Any such written consent shall be
given in accordance with such procedures relating thereto (i) required by any
relevant brokerage, custodian or other intermediary with respect to the
applicable Subject Shares and (ii) described in the Consent Solicitation
Statement for the purpose of ensuring that it is duly counted for purposes of
recording the results of such consent.

 

- 2 -



--------------------------------------------------------------------------------

1.3 Voting Agreement. Each member of the Sponsor Group hereby agrees that, from
the date of this Agreement until the termination of this Agreement in accordance
with its terms (the “Covered Period”), at any meeting of the Company’s
shareholders (including any Company Shareholder Meeting), however called, and at
every adjournment or postponement thereof, or in any other action proposed to be
taken by written consent of the shareholders of the Company, it shall appear (in
person or by proxy) at such meeting of the Company’s shareholders (including the
Company Shareholder Meeting), or any adjournment or postponement thereof, in
accordance with the Company Bylaws and cause all of the Subject Shares to be
counted as present thereat for purposes of calculating a quorum and shall
affirmatively vote (or cause to be voted) all of the Subject Shares in favor of,
or, if action is to be taken by written consent in lieu of a meeting of the
Company’s shareholders, deliver to the Company (or cause to be delivered) a duly
executed affirmative written consent in favor of (to the extent applicable),
(i) the adoption of the Merger Agreement, (ii) any proposal to adjourn the
Company Shareholder Meeting to solicit additional proxies in favor of the
adoption of the Merger Agreement and the approval of the Mergers if there are
not sufficient votes to adopt the Merger Agreement and approve the Mergers on
the date on which such Company Shareholders Meeting is held and (iii) any other
action, proposal, transaction or agreement the approval of which is required to
ensure the timely consummation of the Mergers; provided that the members of the
Sponsor Group shall have no obligation to consent to or vote in favor of any
action, proposal, transaction or agreement pursuant to this clause (iii) if the
underlying action or transaction is not conditioned upon the occurrence of the
Closing.

1.4 No Inconsistent Voting Agreements; Votes. Each member of the Sponsor Group
shall not enter into any tender, voting or other agreement or arrangement with
any other Person prior to the termination of this Agreement in accordance with
its terms, directly or indirectly, to vote, grant a proxy or power of attorney
or give instructions with respect to the voting of the Subject Shares in any
manner that is inconsistent with this Agreement, or take any other action with
respect to the Subject Shares that would reasonably be expected to materially
restrict, limit or interfere with the performance by each member of the Sponsor
Group of its obligations hereunder or the transactions contemplated hereby,
including the approval of the adoption of the Merger Agreement. Each member of
the Sponsor Group agrees that, from the date hereof until the termination of
this Agreement in accordance with its terms, it shall vote or cause to be voted
(including by written consent) the Subject Shares against (a) the adoption or
approval of (i) any Company Acquisition Proposal (and any transaction
contemplated thereby), including any Company Superior Proposal, (ii) any action,
omission, proposal, transaction or agreement to be taken, consummated or entered
into by the Company that, if so taken, consummated or entered into by the
Company would, or would reasonably be expected to, result in (A) a breach by the
Company of any covenant, representation, warranty or other obligation of the
Company set forth in the Merger Agreement or (B) the failure of any of the
conditions to the obligations of Parent, Merger Sub I or Merger Sub II to
consummate the Mergers and the other transactions contemplated by the Merger
Agreement set forth in Article VII of the Merger Agreement and (b) any other
action, agreement or transaction involving the Company that is intended, or
would reasonably be expected, to impede, interfere with, delay, postpone,
adversely affect or prevent the consummation of the Mergers or the other
transactions contemplated by the Merger Agreement. Any attempt by a member of
the Sponsor Group to vote, or express consent or dissent with respect to (or
otherwise to utilize the voting power of), the Subject Shares in contravention
of this Section 1 shall be null and void ab initio.

 

- 3 -



--------------------------------------------------------------------------------

1.5 Other Agreements.

(a) No Solicitation or Negotiation. During the Covered Period, each member of
the Sponsor Group hereby agrees that it shall not, and shall cause its
directors, officers and employees not to, and shall instruct and use its
commercially reasonable efforts to cause its Representatives not to, directly or
indirectly, (i) solicit, initiate, knowingly encourage or knowingly facilitate
any inquiries or the making of any proposal or offer that constitutes, or could
reasonably be expected to lead to, a Company Acquisition Proposal;
(ii) participate in any discussions or negotiations with any Person (other than
any Representative of the member of the Sponsor Group) regarding any Company
Acquisition Proposal; (iii) approve or recommend, or publicly propose to approve
or recommend, any Company Acquisition Proposal; (iv) enter into any Company
Alternative Acquisition Agreement; or (v) resolve or agree to do any of the
foregoing.

(b) Waiver of Appraisal Rights. Unless this Agreement is terminated due to the
termination of the Merger Agreement in accordance with its terms or pursuant to
Section 5.1(b), in which case this clause (b) shall be void and of no effect,
each member of the Sponsor Group hereby irrevocably waives and agrees not to
exercise any statutory rights of appraisal or rights to dissent that may accrue
with respect to the Subject Shares, or that may arise, under the Merger
Agreement, the DGCL or otherwise, with respect to the Merger Agreement or the
Mergers.

(c) No Subsequent Limitations. Each member of the Sponsor Group agrees not to
enter into any agreement or commitment with any Person the effect of which would
violate or prevent, impair or delay any member of the Sponsor Group from
performing its obligations under the provisions and agreements set forth in this
Section 1.

1.6 No Limitations on Actions; No Ownership Interest.

(a) Notwithstanding anything to the contrary herein, Parent expressly
acknowledges that the member of the Sponsor Group are entering into this
Agreement solely in their capacity as the beneficial owners of the Subject
Shares and this Agreement shall not limit or otherwise affect (or require the
members of the Sponsor Group to attempt to limit or otherwise affect) the
actions or fiduciary duties of the Shareholders, or any affiliate, partner,
trustee, beneficiary, settlor, employee or designee of the Shareholders or any
of their affiliates (collectively, the “Shareholder Affiliates”) in their
capacity, if applicable, as a member of the board of directors of the Company,
and Parent shall not, and shall cause its affiliates not to, and shall use its
commercially reasonable efforts to cause its other Representatives not to,
assert any claim that any action taken by a Shareholders or any of the
Shareholder Affiliates in its capacity as a member of the board of directors of
the Company violates this Agreement.

(b) Nothing contained in this Agreement shall be deemed to vest in Parent any
direct or indirect ownership or incidence of ownership of or with respect to the
Subject Shares. All rights, ownership and economic benefits of and relating to
the Subject Shares shall remain vested in and belong to the members of the

 

- 4 -



--------------------------------------------------------------------------------

Sponsor Group, and Parent shall have no authority to direct the members of the
Sponsor Group in the voting or disposition of any of the Subject Shares, except
as provided herein.

SECTION 2. Representations and Warranties of the Members of the Sponsor Group.
Each member of the Sponsor Group hereby represents and warrants to Parent as
follows:

2.1 Organization. Each member of the Sponsor Group has been duly formed and is
validly existing as a limited partnership limited liability company, trust or
series thereof, as applicable, and is in good standing under the laws of the
jurisdiction in which it is incorporated or organized, as applicable.

2.2 Subject Shares. As of the date hereof, other than the Subject Shares, no
member of the Sponsor Group nor any of its Affiliates holds or controls any
other equity interests possessing voting rights in or with respect to the
Company. As of the date hereof, the Manager, together with one or more members
of the Sponsor Group, have sole power to cause the delivery of the Shareholder
Written Consent with respect to the Written Consent Shares, as contemplated by
the first sentence of Section 1.1, other than the Written Consent Shares held by
WLRS Fund I LLC. As of the date hereof, a member of the Sponsor Group has the
power to cause the Subject Shares currently held by WLRS Fund I LLC to be
transferred to or for the benefit of a member of the Sponsor Group or managed
accounts under the Manager’s control promptly following the date hereof (and in
any event prior to the time of the Registration Statement becoming effective)
and, following such transfer, a member of the Sponsor Group shall have the have
sole power to cause the delivery of the Shareholder Written Consent with respect
to such Subject Shares. As of the date hereof, a member of the Sponsor Group has
power to direct the applicable custodians or intermediaries to execute and
deliver written consents with respect to the Other Subject Shares as
contemplated by Section 1.2. As of the date hereof, a member of the Sponsor
Group has sole power and right to control and direct the delivery of such
written consents or control such vote as contemplated herein, sole voting power,
sole power of disposition, sole power to issue instructions with respect to the
matters set forth in this Agreement and sole power to agree to all of the
matters applicable to such member of the Sponsor Group set forth in this
Agreement, in each case, over all of the Subject Shares except for the Subject
Shares held of record by WLRS Fund I LLC. A member of the Sponsor Group
beneficially owns all of the Subject Shares, free and clear of any and all
claims, Liens, encumbrances or restrictions on the right to vote the Subject
Shares, except as may exist by reason of this Agreement. Other than such
consents as have already been obtained, no consent of any Person is required for
the members of the Sponsor Group to execute and deliver this Agreement.

2.3 Authority Relative to this Agreement. Each member of the Sponsor Group has
all requisite power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by each member
of the Sponsor Group and the performance of its obligations hereunder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary and appropriate action on behalf of each member of
the Sponsor Group. This Agreement has been duly and validly executed and
delivered by each member of the Sponsor Group and, assuming the due
authorization, execution

 

- 5 -



--------------------------------------------------------------------------------

and delivery hereof by Parent, constitutes a valid and binding obligation of
such member of the Sponsor Group, enforceable against such member of the Sponsor
Group in accordance with its terms, except to the extent that enforcement is
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equitable principles (whether considered in a
proceeding at Law or in equity).

2.4 No Conflict. None of the execution, delivery or performance of this
Agreement by member of the Sponsor Group or any other transaction contemplated
by this Agreement will (with or without notice or lapse of time, or both),
directly or indirectly, conflict with or violate any Law applicable to such
member of the Sponsor Group, except as would not reasonably be expected, either
individually or in the aggregate, to impair the ability of such member of the
Sponsor Group to perform its obligations hereunder or to consummate the
transactions contemplated hereby. None of the execution, delivery or performance
of this Agreement by the members of the Sponsor Group or any other transaction
contemplated by this Agreement will (with or without notice or lapse of time, or
both), directly or indirectly, conflict with or violate any provision of the
charter, certificate of incorporation, articles of association, by-laws,
operating agreement or similar formation or governing documents or instruments
of the members of the Sponsor Group. None of the execution, delivery or
performance of this Agreement by any member of the Sponsor Group or any other
transaction contemplated by this Agreement will (with or without notice or lapse
of time, or both), directly or indirectly, result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of an encumbrance on
the Subject Shares, directly or indirectly, except as would not reasonably be
expected, either individually or in the aggregate, to impair the ability of the
members of the Sponsor Group to perform their obligations hereunder or to
consummate the transactions contemplated hereby.

2.5 Absence of Other Voting Agreements. No member of the Sponsor Group is party
to, and the Subject Shares are not otherwise subject to, any agreement,
arrangement or other understanding (i) that would constitute a breach of
Section 1.1 if entered into during the Covered Period or (ii) that would
reasonably be expected to materially delay, impair or restrict the Shareholder’s
ability to perform its obligations under this Agreement.

2.6 No Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against any member of the Sponsor Group or, to the knowledge
of the Manager, any other Person, or, to the knowledge of the Manager,
threatened against any member of the Sponsor Group or any other Person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
performance by any member of the Sponsor Group of its obligations under this
Agreement.

SECTION 3. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Shareholders as follows:

3.1 Organization. Parent is a corporation duly incorporated, validly existing
and in good standing under the laws of the state of Delaware.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Authority Relative to this Agreement. Parent has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Parent and the performance of
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary and appropriate
corporate action by Parent. This Agreement has been duly and validly executed
and delivered by Parent and, assuming the due authorization, execution and
delivery by the members of the Sponsor Group, constitutes a valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
except to the extent that enforcement is limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights or by general equitable
principles (whether considered in a proceeding at Law or in equity).

3.3 No Conflict. None of the execution, delivery or performance of this
Agreement by Parent will (with or without notice or lapse of time, or both),
directly or indirectly, conflict with or violate any Law applicable to Parent,
except as could not reasonably be expected, either individually or in the
aggregate, to impair the ability of Parent to perform its obligations hereunder.
None of the execution, delivery or performance of this Agreement by Parent will
(with or without notice or lapse of time, or both), directly or indirectly,
conflict with or violate any provision of the Parent Charter, the Parent Bylaws
or the organizational or governing documents of Merger Sub I or Merger Sub II or
any Parent Subsidiary. None of the execution, delivery or performance of this
Agreement by Parent will (with or without notice or lapse of time, or both),
directly or indirectly, result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any Contract binding on Parent or any of its Subsidiaries, or
result in the creation of an encumbrance on any of the Subject Shares or any of
the properties or assets of Parent or any of its Subsidiaries, except as could
not reasonably be expected, either individually or in the aggregate, to impair
the ability of Parent to perform its obligations hereunder.

3.4 No Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against Parent or, to the knowledge of Parent, any other
Person, or, to the knowledge of Parent, threatened against Parent or any other
Person that restricts or prohibits (or, if successful, would restrict or
prohibit) the performance by Parent of its obligations under this Agreement or
the consummation by Parent of the transactions contemplated hereby.

SECTION 4. Additional Agreements.

4.1 Additional Shares. In the event of a share split, dividend or distribution,
or any other change in the Shares by reason of any share split, dividend,
distribution, subdivision, recapitalization, reclassification, consolidation,
conversion or the like, including the exchange of any securities convertible
into or exercisable for any Shares, or any other acquisition of (or acquisition
of control of) Shares after the date hereof, the terms “Subject Shares,”
“Written Consent Shares” and “Other Subject Shares” shall be deemed to refer to
and include such shares as well as all such share dividends and distributions
and any securities into which or for which any or all of the Subject Shares may
be changed or exchanged or which are received in such transaction.

 

- 7 -



--------------------------------------------------------------------------------

4.2 Transfer or Encumbrance. Other than a Permitted Transfer, during the Covered
Period, the members of the Sponsor Group shall not permit or allow any of the
Subject Shares to be, and shall cause the Subject Shares not to be, directly or
indirectly, (i) Transferred, and shall not make any offer or enter into any
agreement providing for a Transfer of any of the Subject Shares and shall not
commit to do, consent to, or otherwise facilitate any of the foregoing, or
(ii) deposited into a voting trust or become subject to a voting agreement or
arrangement or a grant of a proxy or power of attorney (other than pursuant to
this Agreement). Any Transfer or encumbrance or attempted Transfer or
encumbrance in violation of this Agreement shall be void ab initio.

SECTION 5. Termination.

5.1 This Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect upon the occurrence of the
following:

(a) the Expiration Time;

(b) any amendment to the Merger Agreement is effected, or any waiver of the
Company’s rights under the Merger Agreement is granted by the Company upon the
request of Parent, in each case, without the Manager’s prior written consent,
that (i) diminishes the Merger Consideration, (ii) changes the form of Merger
Consideration payable to the shareholders of the Company, (iii) extends the
Termination Date (but, for the avoidance of doubt, excluding any extension of
the Termination Date in accordance with Section 8.2(a)(ii) of the Merger
Agreement) or imposes any additional conditions or obligations that would
reasonably be expected to prevent or materially impair the ability of the
parties to consummate the Mergers or (iv) otherwise would reasonably be expected
to materially and adversely impact the rights or obligations of the Shareholders
in connection with the Mergers; or

(c) the mutual written consent of the parties hereto.

5.2 Notwithstanding Section 5.1, termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at Law or in equity) against any
other party hereto for such party’s willful and material breach of any of the
terms of this Agreement prior to such termination. The provisions of this
Section 5.2 and Section 6 hereof shall survive the termination of this
Agreement.

SECTION 6. Miscellaneous.

6.1 Expenses. Subject to any other agreement between the parties, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such costs and expenses, whether or not the Mergers are consummated.

6.2 Entire Agreement; No Third Party Beneficiaries. This Agreement, together
with the Merger Agreement, constitute the entire agreement of the parties and
supersede all prior agreements and understandings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof; provided
that, if there is any conflict between this Agreement and the Merger Agreement,
this Agreement shall control. This Agreement is not intended to, and does not,
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

 

- 8 -



--------------------------------------------------------------------------------

6.3 Assignment. This Agreement shall not be assignable by operation of Law or
otherwise without the prior written consent of the other party hereto. Any
assignment in contravention of the preceding sentence shall be null and void.

6.4 Modification or Amendment. This Agreement may be amended by the parties
hereto at any time. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

6.5 Waiver.

(a) Any provision of this Agreement may be waived prior to the Initial Effective
Time if, and only if, such waiver is in writing and signed by the party against
whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise herein provided, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

6.6 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision negotiated in
good faith by the parties hereto shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not,
subject to clause (a) above, be affected by such invalidity or unenforceability,
except as a result of such substitution, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

6.7 Notices. Notices, requests, instructions or other documents to be given
under this Agreement shall be in writing and shall be deemed given, (a) on the
date sent by facsimile (with confirmation of transmission) or e-mail (with
confirmation of receipt by the recipient) of a PDF document if sent prior to
6:00 pm (local time of the recipient), and on the next Business Day if sent
after 6:00 pm (local time of the recipient), (b) when delivered, if delivered
personally to the intended recipient, and (c) one Business Day later, if sent by
overnight delivery via a national courier service (providing proof of delivery),
and in each case, addressed to a party at the following address for such party:

if to Parent:

Univar Inc.

3075 Highland Parkway, Suite 200

Downers Grove, Illinois

Attention:    Jeffrey W. Carr Facsimile:    (331) 777-6292 Email:   
Jeff.Carr@univar.com

 

- 9 -



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:    Andrew R. Brownstein    John L. Robinson Facsimile:    (212)
403-2000 Email:    ARBrownstein@wlrk.com    JLRobinson@wlrk.com

if to any member of the Sponsor Group:

c/o First Pacific Advisors, LLC

11601 Wilshire Blvd, Suite 1200

Los Angeles, CA 90025

Attention: Eric Browne and Brian Selmo

Email: ebrown@fpa.com and bselmo@fpa.com

with copies (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10024

Attention: Doug Rappaport

Email: darappaport@akingump.com

6.8 Governing Law and Venue; Waiver of Jury Trial.

(a) This Agreement shall be governed and construed in accordance with the Laws
of the State of Delaware, without regard to any applicable conflicts of laws
provisions.

(b) Each of the parties (i) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
lacks subject matter jurisdiction, any federal court located in the State of
Delaware in the event any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such personal

 

- 10 -



--------------------------------------------------------------------------------

jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any Action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if such court lacks subject
matter jurisdiction, any federal court located in the State of Delaware,
(iv) waives any objection that it may now or hereafter have to the venue of any
such Action in the Court of Chancery of the State of Delaware or, if such court
lacks subject matter jurisdiction, any federal court located in the State of
Delaware or that such Action was brought in an inconvenient court and agrees not
to plead or claim the same and (v) consents to service being made through the
notice procedures set forth in Section 6.7. The Parent and the Shareholders
hereby agree that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 6.7 shall be
effective service of process for any Action in connection with this Agreement or
the transactions contemplated hereby. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

6.9 Specific Performance. The parties hereto acknowledge and agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at Law if any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that monetary
damages, even if available, would not be an adequate remedy therefor. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the performance of the terms and provisions hereof in accordance with this
Section 6.9, without proof of actual damages (and each party hereby waives any
requirement for the security or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at Law or in equity. The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to applicable Law or
inequitable for any reason, and not to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach or that the Parent or the
Shareholders otherwise have an adequate remedy at law.

6.10 Interpretation.

(a) Section and paragraph headings or captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof. Where a reference in
this Agreement is made to a Section or Exhibit, such reference shall be to a
Section of or Exhibit to this Agreement unless otherwise indicated. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word “or” when used in this Agreement is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. All terms defined in this Agreement shall have the

 

- 11 -



--------------------------------------------------------------------------------

defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any Law defined or referred to herein or in any agreement
or instrument that is referred to herein means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

6.11 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF)), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement, and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto.

6.12 No Recourse. Notwithstanding any other provision of this Agreement,
(i) this Agreement may be enforced only against, and any claim based upon,
arising out of or related to a breach of this Agreement by any Shareholder may
be made only against, such Shareholder in accordance with the terms hereof,
(ii) none of the Shareholder’s affiliates or the Shareholder’s or its
affiliates’ respective current, former or future directors, officers, employees,
agents, partners, managers, members, general partners or limited partners, or
representatives (collectively, the “Shareholder Related Parties”) shall have any
liability for the performance of any obligations of such Shareholder, for any
claims (whether in tort, contract or otherwise) for breach of this Agreement or
in respect of any oral representations made or alleged to be made in connection
herewith and (iii) Parent shall have no rights of recovery in respect of this
Agreement against any Shareholder Related Party, whether by or through attempted
piercing of the corporate veil, by or through any claim (whether in tort,
contract or otherwise) by or on behalf of such Shareholder against any
Shareholder Related Party, by the enforcement of any judgment, fine or penalty
or by virtue of any statute, regulation or other applicable requirements of law,
or otherwise. Any liability of a Shareholder for money damages under this
Agreement shall be satisfied solely out of the assets of such Shareholder.
Without limiting the rights of any party against the other parties hereto, in no
event shall any party or any of its affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Shareholder Related Party.

6.13 Other Shareholder Parties. Notwithstanding anything in this Agreement to
the contrary, Parent acknowledges that certain of the Managers’ and the
Shareholders’ affiliates and other platforms trade securities and syndicated
bank debt and originate loans (including the provision of debt financing for
transactions similar to the transactions contemplated by the Merger Agreement)
and nothing herein shall restrict the ability of such affiliates (other than the
Shareholders) or platforms to trade securities (including Shares) and syndicated
bank debt and originate loans in the ordinary course of business.

 

- 12 -



--------------------------------------------------------------------------------

6.14 Further Actions. From time to time, at the reasonable request of Parent and
without further consideration, prior to the termination of this Agreement in
accordance with its terms, each member of the Sponsor Group shall execute and
deliver such additional documents and instruments and take all such further
action as may be reasonably required to consummate and make effective, as soon
as reasonably practicable, the transactions contemplated by this Agreement.

6.15 Certain Definitions.

(a) “beneficial ownership” means, with respect to any securities, the ownership
of such security by any “beneficial owner” as such term is defined in Rule 13d-3
adopted by the SEC under the Exchange Act. The terms “beneficial owner,”
“beneficially own,” “beneficially owned” and similar terms shall have a
correlative meaning.

(b) “Constructive Disposition” means, with respect to any Subject Shares, a
short sale with respect to such security, entering into or acquiring a
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative, swap, “put-call,” margin, securities lending or
other transaction that has or reasonably would be expected to have the effect of
changing, limiting, arbitraging or reallocating the economic benefits and risks
of ownership of such security.

(c) “Expiration Time” means the earliest to occur of (i) the Initial Effective
Time and (ii) the termination of the Merger Agreement in accordance with its
terms.

(d) “Permitted Transfer” shall mean, in each case, with respect to each
Shareholder, so long as (i) such Transfer is in accordance with applicable Law
and (ii) each Shareholder is and at all times has been in compliance with this
Agreement, any Transfer of Subject Shares by a Shareholder to an affiliate of
the Shareholder, so long as such affiliate, in connection with such Transfer,
executes a customary joinder to this Agreement in a form reasonably acceptable
to Parent pursuant to which such affiliate agrees to become a party to this
Agreement in the same manner as the Shareholder and be subject to the
restrictions applicable to the Shareholder and otherwise become a party for all
purposes of this Agreement; provided that no such Transfer shall relieve the
transferring Shareholder from its obligations under this Agreement, other than
with respect to Shares transferred in accordance with the foregoing provision.

(e) “Transfer” means any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition, tender, exchange, gift or other
transfer or disposition (by operation of Law or otherwise, including, without
limitation, by way of Constructive Disposition), either voluntary or
involuntary, of any Subject Shares (or any securities convertible or
exchangeable into Subject Shares) or

 

- 13 -



--------------------------------------------------------------------------------

interest in any Subject Shares, excluding entry into this Agreement; but in each
case excluding (i) hedging and derivative transactions, (ii) pledges and other
security interest grants, (iii) any transfer or distribution required for the
purpose of causing any Other Subject Shares to be held directly on the Company’s
books in name of custodians for the benefit of a member of the Sponsor Group and
become Written Consent Shares for all purposes of Section 1.1, in the case of
any of the foregoing, if such transactions are with one or more counterparties
that are nationally recognized reputable banking organizations and solely to the
extent (A) such transactions do not have the intention or purpose of
circumventing the transfer or other restrictions contained in this Agreement and
(B) such transactions would not reasonably be expected to impair the ability of
the Shareholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

[Rest of page intentionally left blank]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

UNIVAR INC. By:  

/s/ David Jukes

Name:   David Jukes Title:   President and CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

FPA Crescent Fund, a series of FPA Funds Trust By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner By:  

/s/ E. Lake Setzler, III

Name:   E. Lake Setzler, III Title:   Treasurer FPA Global Opportunity Fund, a
series of FPA Hawkeye Fund, LLC By:   First Pacific Advisors, LLC, its manager
By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner FPA Select Drawdown Fund,
L.P. By:   First Pacific Advisors, LLC, its investment adviser By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner FPA Select Fund, L.P. By:  
First Pacific Advisors, LLC, its investment adviser By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

FPA Value Partners Fund, a series of FPA Hawkeye Fund, LLC By:   First Pacific
Advisors, LLC, its manager By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner FPA Select Maple Fund, L.P.
By:   First Pacific Advisors, LLC, its investment adviser By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner FPA Select Fund II, L.P. By:
  First Pacific Advisors, LLC, its investment adviser By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

First Pacific Advisors, LLC By:  

/s/ J. Richard Atwood

Name:   J. Richard Atwood Title:   Managing Partner



--------------------------------------------------------------------------------

EXHIBIT A

NEXEO SOLUTIONS, INC.

Written Consent of Stockholders in Lieu of a Meeting

Pursuant to Section 228 of the Delaware General Corporation Law

The undersigned stockholders listed on Schedule A hereto (each, a “Written
Consent Party” and collectively, the “Written Consent Parties”) of Nexeo
Solutions, Inc., a Delaware corporation (the “Company”), being the holders as of
the date of this written consent (this “Written Consent”) of the shares of the
Company’s common stock, par value 0.0001 per share (the “Shares”), listed next
to such Written Consent Party’s name on Schedule A, acting pursuant to
Section 228 of the Delaware General Corporation Law (the “DGCL”) and as
authorized by Section 7.1 of the Second Amended and Restated Certificate of
Incorporation of the Company, dated June 9, 2016 (the “Certificate of
Incorporation”) and Section 2.9 of the Amended and Restated Bylaws of the
Company, dated June 9, 2016 (the “Bylaws”), hereby irrevocably consent in
writing to the following actions and the adoption of the following resolutions
in lieu of a meeting of stockholders:

WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated as of September 17, 2018, by and among Univar Inc., a
Delaware corporation (“Parent”), Pilates Merger Sub I Corp, a Delaware
corporation and a wholly owned Subsidiary of Parent (“Merger Sub I”), Pilates
Merger Sub II LLC, a Delaware limited liability company and a wholly owned
Subsidiary of Parent (“Merger Sub II”), and the Company, a copy of which has
been provided to the undersigned Written Consent Parties and is attached hereto
as Exhibit A (capitalized terms used but not otherwise defined in this Written
Consent have the meanings set forth in the Merger Agreement);

WHEREAS, pursuant to the Merger Agreement, Merger Sub I will be merged with and
into the Company (the “Initial Merger”), with the Company continuing as the
surviving corporation of the Initial Merger, and, immediately thereafter, Merger
Sub II will be merged with and into the Company (the “Subsequent Merger, and,
together with the Initial Merger, the “Mergers”), with Merger Sub II continuing
as the surviving company, upon the terms and subject to the conditions set forth
in the Merger Agreement;

WHEREAS, the Company’s board of directors has unanimously (i) (A) determined
that the Mergers are fair to, and in the best interests of, the Company and its
stockholders, (B) approved the Mergers, (C) approved and declared advisable the
Merger Agreement and the other transactions contemplated thereby, and
(D) subject to the terms and conditions set forth in the Merger Agreement,
resolved to recommend the adoption of the Merger Agreement to the holders of the
Shares;

WHEREAS, pursuant to the terms and conditions of the Merger Agreement, each
Share (other than any Excluded Share) issued and outstanding prior to the
Initial Effective Time will be converted into the right to receive, in each
case, subject to adjustment as set forth in the Merger Agreement, the Merger
Consideration;

WHEREAS, a Registration Statement has been filed by Parent with the SEC pursuant
to which shares of Parent Common Stock issuable in the Initial Merger are being
registered with the SEC, which Registration Statement contains the Consent
Solicitation Statement, and has become effective;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 251 of the DGCL, the Merger Agreement must be
adopted by the holders of a majority of the issued and outstanding Shares,
voting together as a single class, representing a majority of all votes entitled
to be cast on such matter;

WHEREAS, pursuant to Section 228 of the DGCL, Section 7.1 of the Certificate of
Incorporation and Section 2.9 of the Bylaws, the stockholders may act by written
consent; and

WHEREAS, as of the date hereof, the Written Consent Parties collectively hold
[●] Shares, representing approximately [●]% of the aggregate voting power of the
issued and outstanding Shares, as set forth on Schedule A opposite each Written
Consent Party;

WHEREAS, upon the execution and delivery of this written consent, the Company
Shareholder Approval shall have been obtained in accordance with to Section 251
of the DGCL, the Certificate of Incorporation and the Bylaws;

NOW, THEREFORE, BE IT RESOLVED, that the Merger Agreement and the Mergers and
the other transactions contemplated thereby are hereby adopted and approved by
the Written Consent Parties with the same force and effect as if the
stockholders had taken such action at a meeting of the stockholders of the
Company; provided, however, that this written consent shall be of no further
force or effect following any termination of the Merger Agreement in accordance
with its terms;

FURTHER RESOLVED, this written consent may be executed in two or more
counterparts, each of which when so executed shall be an original, and all such
counterparts shall together constitute one and the same instrument, and
signatures to this written consent transmitted by facsimile or PDF copy shall be
deemed original signatures for all purposes, and such execution and transmission
shall be considered valid, binding and effective for all purposes.

This written consent shall be effective as of the execution and delivery of this
written consent in accordance with the terms of the Merger Agreement, shall be
filed with the minutes of the meetings of the stockholders of the Company and
shall be treated for all purposes as action taken at a meeting.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this written consent on
the date indicated under each signature.

 

[●] By:  

 

Name:  

Title:

Date:

 



--------------------------------------------------------------------------------

SCHEDULE A TO WRITTEN CONSENT

Written Consent Party Shares

 

Name and Address of Stockholders

   Signatory      # Shares      Voting Power (%)  

State Street Bank & Trust For Account

0508 FPA Crescent Fund

DTCC NEWPORT OFFICE CENTER

570 WASHINGTON BLVD

JERSEY CITY NJ 07310-1617

     [●]        20,123,426        [●] % 

JPMorgan Chase Bank NA FBO FPA

Global Opportunity Fund

570 WASHINGTON BLVD

JERSEY CITY NJ 07310-1617

     [●]        146,496        [●] % 

JPMorgan Chase Bank NA FBO FPA

Select Fund

570 WASHINGTON BLVD

JERSEY CITY NJ 07310-1617

     [●]        17,804        [●] % 

JPMorgan Chase Bank NA FBO FPA

Select Drawdown Fund LP

570 WASHINGTON BLVD

JERSEY CITY NJ 07310-1617

     [●]        266,084        [●] % 

JPMorgan Chase Bank NA FBO FPA

Value Partners Fund

570 WASHINGTON BLVD

JERSEY CITY NJ 07310-1617

     [●]        27,340        [●] % 

[Certain other Sponsor Group Affiliates or custodians in respect of Subject
Shares currently held by WLRS Fund I LLC]

        1,434,151        [●] % 

[Certain other Sponsor Group Affiliates or custodians in respect of certain
Sponsor Group investment funds or managed accounts]

     [●]        [3,512,386 ]       [●] % 

 

4